Motion granted; Abatement Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00987-CR
                                   ____________

                    DETONE LEWAYNE PRICE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1316155

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel, Don R. Cantrell. On
November 30, 2016, the State notified this court that Don R. Cantrell passed away
in October 2016, before the State filed its responsive brief in this appeal. The State
now moves this court to abate the appeal to ensure appellant is represented by
counsel. The motion is granted.

      Accordingly, the case is abated and remanded to the trial court with
instructions to appoint new counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this court within thirty (30) days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                        PER CURIAM



Panel consists of Justices Christopher, Jamison, and Donovan.